In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00022-CV
        ______________________________


JAMES L. TALIAFERRO, ROBERT K. TALIAFERRO,
    AND GARY DUMAS, TRUSTEE OF THE
   AMY DUMAS FAMILY TRUST, Appellants

                          V.

          CONNIE PERRYMAN, Appellee



    On Appeal from the 4th Judicial District Court
                Rusk County, Texas
             Trial Court No. 2007-152




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       James L. Taliaferro filed a motion to dismiss his appeal because a new trial had been granted.

Thereafter, we determined that two other parties had also filed notices of appeal. We contacted those

parties to determine whether they concurred in the dismissal. Although the other parties have not

filed their own motions to dismiss, they have not indicated any disagreement with that result.

       We have now received a copy of the order granting new trial. It is apparent that as a result

of that order, the previously appealed from judgment is not final. We have jurisdiction over only

appeals from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Therefore, this Court is without jurisdiction to hear this appeal.

       We dismiss the appeal for want of jurisdiction.




                                               Jack Carter
                                               Justice

Date Submitted:        May 27, 2009
Date Decided:          May 28, 2009




                                                  2